Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust announces closing of a private placement of notes << /NOT FOR DISTRIBUTION TO U.S. NEWS WIRE SERVICES OR DISSEMINATION IN THE UNITED STATES/ >> CALGARY, April 14 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust (the "Trust" or "ARC") is pleased to announce that it has closed a private placement of long-term debt in the form of senior secured notes to a group of institutional investors totaling approximately US$125 million. The notes were offered in three tranches, one tranche of US$67.5 million senior notes with a five year average life repayable in years 2012 through 2016 issued at an interest rate of 7.19 per cent. The second tranche of US$35 million senior notes with a 10 year average life repayable in years 2017 through 2021, issued at an interest rate of 8.21 per cent. The third tranche of Cdn$29 million senior notes was issued with a five year average life repayable in years 2012 through 2016, issued at an interest rate of 6.5 per cent. Proceeds from the offering will be used to repay a portion of the Company's outstanding bank debt consistent with its objective of diversifying its access to other credit markets. Citigroup Global Markets Inc. acted as exclusive placement agent on the offering. ARC has also extended its agreement to April 2012 with Prudential Capital Group, an institutional investment division of Prudential Financial, Inc., that allows for an aggregate draw of up to US$225 million at current U.S.
